
	
		I
		112th CONGRESS
		1st Session
		H. R. 2111
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. McDermott (for
			 himself, Mr. Petri,
			 Mr. Andrews,
			 Ms. Hirono,
			 Mr. Moran,
			 Mr. Levin,
			 Mr. Blumenauer,
			 Ms. Woolsey,
			 Mr. Stark,
			 Mr. Jackson of Illinois,
			 Mr. Honda, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committees on Natural
			 Resources and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To ensure that proper information gathering
		  and planning are undertaken to secure the preservation and recovery of the
		  salmon and steelhead of the Columbia River Basin in a manner that protects and
		  enhances local communities, ensures effective expenditure of Federal resources,
		  and maintains reasonably priced, reliable power, to direct the Secretary of
		  Commerce to seek scientific analysis of Federal efforts to restore salmon and
		  steelhead listed under the Endangered Species Act of 1973, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Salmon Solutions and Planning
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds and declares the following:
				(1)Thirteen salmon
			 and steelhead species in the Columbia and Snake River Basin are listed for
			 protection under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) as
			 a consequence of various factors, including the construction and operation of
			 hydroelectric projects, harvest management practices, habitat degradation,
			 altered in-stream flow regimes, and unsound hatchery practices.
				(2)The original range
			 of Snake River salmon included not only their existing habitat, but also
			 habitat in the upper Columbia River and the upper Snake River Basins, including
			 southern Idaho, southeast Oregon, and northern Nevada.
				(3)Since the
			 construction of 4 Federal dams on the lower Snake River in Washington, all
			 salmon and steelhead populations in the Snake River are either already extinct
			 or listed as an endangered or threatened species under the Endangered Species
			 Act of 1973.
				(4)Without action, climate change and rising
			 water temperatures will continue to have detrimental effects on many North
			 American coldwater fish species, including salmon and steelhead populations.
			 Due to their high-elevation spawning grounds, Snake River salmon are key to
			 maintaining and rebuilding those salmon populations threatened by rising water
			 temperatures throughout the Columbia River Basin.
				(5)Salmon and steelhead populations have major
			 economic, ecological, educational, recreational, scientific, cultural, and
			 spiritual significance to the Nation and its people. Even at their current
			 depressed population levels, these salmon and steelhead populations generate
			 hundreds of millions of dollars in direct and indirect benefits for communities
			 in Alaska, Washington, Oregon, Idaho, and California; restoring these
			 populations is estimated to generate billions of dollars in additional revenue
			 for these States.
				(6)The United States
			 has signed treaties with Indian tribes in Washington, Oregon, Montana, and
			 Idaho and with the Government of Canada, creating legally enforceable treaty
			 obligations to restore salmon populations to sustainable and harvestable
			 levels.
				(7)Recent studies
			 indicate that the window of time to protect and restore the salmon and
			 steelhead populations is short, with scientists estimating that several of the
			 remaining Snake River salmon populations could be extinct in less than 20 years
			 if action is not taken.
				(8)The Federal Government, the Bonneville
			 Power Administration, and United States ratepayers in the Pacific Northwest
			 have spent more than $10,000,000,000 on salmon recovery efforts in the Columbia
			 and Snake River Basin to date.
				(9)A
			 federally funded group of State, tribal, Federal, and independent scientists
			 found that removing the 4 lower Snake River dams in Washington is the surest
			 way to protect and recover these salmon and steelhead populations. Similar
			 conclusions have been reached by the Army Corps of Engineers and the Department
			 of Commerce.
				(10)Significant sediment buildup behind the
			 Lower Granite Dam poses a flood risk to the city of Lewiston, Idaho. A study by
			 the Army Corps of Engineers found that nearly $2,000,000,000 worth of buildings
			 and infrastructure face a growing threat of major damage from levee breaching.
			 The same Corps study estimates that the costs of river-dredging and
			 levee-raising needed to protect this area could cost taxpayers hundreds of
			 millions of dollars.
				(11)A Federal court
			 has found that all 4 lower Snake River dams violate water quality standards
			 under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
				(12)The removal of
			 the 4 lower Snake River dams would open up more than 100 miles of free-flowing
			 river ways to inland Northwest communities and provide needed resources for
			 more effective and efficient freight transportation systems.
				(13)In the event the 4 lower Snake River dams
			 are removed, their electricity generation, freight shipping, and water supply
			 benefits must be replaced through other means in order to protect affected
			 communities, farms, and the regional energy supply system; the dams' energy
			 benefits should be replaced with cost-effective, clean renewable sources that
			 focus on energy efficiency and conservation.
				(14)Studies have
			 found that the Northwest has ample additional existing and potential clean
			 renewable energy sources to replace the renewable electricity produced by the 4
			 lower Snake River dams in an environmentally sound and cost effective
			 manner.
				(15)By completing the planning and evaluation
			 required under this Act, the Northwest and the Nation will be better prepared
			 to efficiently manage salmon recovery and ensure prompt implementation of
			 Federal salmon recovery actions needed to protect and restore wild Columbia and
			 Snake River salmon and steelhead.
				(b)PurposesThe
			 purpose of this Act are—
				(1)to ensure the
			 protection and recovery of wild Columbia and Snake River salmon and steelhead
			 to self-sustaining, harvestable levels, while providing for reliable,
			 reasonably priced, clean renewable energy in the Northwest, a reliable and
			 affordable freight transportation system, an economically sustainable salmon
			 recovery program; and
				(2)to maximize the
			 economic benefits of removal of the 4 lower Snake River dams while mitigating
			 for its impacts.
				3.Scientific
			 analysis of Federal salmon recovery actions
			(a)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Secretary of Commerce shall enter into an agreement with the
			 National Academy of Sciences providing for a scientific analysis of Federal
			 salmon recovery actions.
			(b)Review of Snake
			 River dam removal and other actionsPursuant to the agreement under subsection
			 (a), the National Academy of Sciences shall review, at minimum—
				(1)the impact, if any, that removal of the 4
			 lower Snake River dams would have on recovery of salmon and steelhead
			 populations; and
				(2)any additional
			 actions that may be necessary to achieve recovery of salmon and steelhead
			 populations.
				(c)ReportPursuant
			 to the agreement under subsection (a), the National Academy of Sciences shall
			 submit, not later than 10 months after the date of enactment of this Act, a
			 report on the results of the scientific analysis conducted under the
			 agreement—
				(1)to the Secretary of the Army for
			 consideration in developing the updated feasibility study under section
			 8;
				(2)to the Secretaries of Commerce,
			 Transportation, Energy, and the Interior and the Administrator of the
			 Environmental Protection Agency; and
				(3)to
			 Congress.
				4.Study of rail,
			 highway, and barge improvements
			(a)In
			 generalThe Secretary of
			 Transportation shall conduct a peer-reviewed study of the rail, highway, and
			 Columbia River barge infrastructure improvements that would be necessary to
			 ensure a cost-effective and efficient transportation system for agricultural
			 and other shippers who—
				(1)currently use
			 barge transportation between Lewiston, Idaho, and the confluence of the Snake
			 and Columbia Rivers; and
				(2)would be unable to
			 do so if the 4 lower Snake River dams were removed.
				(b)Review of
			 potential cost increasesIn carrying out subsection (a), the
			 Secretary of Transportation shall review, at a minimum—
				(1)increases, if any,
			 in shipping costs that would result if the 4 lower Snake River dams were
			 removed; and
				(2)options for
			 addressing any such increases so as to minimize the potential impact on
			 shippers.
				(c)Input of
			 interested partiesIn carrying out subsection (a), the Secretary
			 of Transportation shall incorporate—
				(1)input and feedback
			 from—
					(A)farmers and other
			 shippers;
					(B)the Washington,
			 Idaho, and Oregon State departments of transportation; and
					(C)other relevant
			 stakeholders in the agricultural, business, and public interest communities;
			 and
					(2)any suggestions or
			 decisions arrived at through consensus deliberations of the same or similar
			 participants.
				(d)ReportNot
			 later than 12 months after the date of enactment of this Act, the Secretary of
			 Transportation shall transmit a report on the results of the study—
				(1)to the Secretary of the Army for
			 consideration in developing the updated feasibility study under section 8;
			 and
				(2)to
			 Congress.
				5.Study of energy
			 replacement
			(a)In
			 generalThe Secretary of
			 Energy, in consultation with the Council on Environmental Quality, shall
			 conduct a peer-reviewed study of the energy replacement options that exist to
			 replace the power currently generated by the 4 lower Snake River dams in the
			 event the dams are removed.
			(b)Review of
			 potential clean renewable energy resources and certain
			 projectsIn carrying out subsection (a), the Secretary of Energy
			 shall review—
				(1)existing, planned,
			 and potential clean renewable energy resources; and
				(2)energy efficiency,
			 energy conservation, and combined heat and power projects.
				(c)ReportNot later than 12 months after the date of
			 enactment of this Act, the Secretary of Energy shall transmit a report on the
			 results of the study—
				(1)to the Secretary of the Army for
			 consideration in developing the updated feasibility study under section 8;
			 and
				(2)to
			 Congress.
				6.Study of lower
			 Snake River riverfront revitalization
			(a)In
			 generalThe Secretary of the
			 Army, in consultation with relevant State and local governments and interested
			 parties, shall conduct a study of—
				(1)the riverfront
			 revitalization and restoration opportunities that would exist in the event of
			 the removal of the 4 lower Snake River dams; and
				(2)the costs that
			 would be incurred to implement such revitalization and restoration
			 measures.
				(b)Riverfront
			 revitalizationIn carrying out subsection (a), the Secretary of
			 the Army shall focus on riverfront revitalization for Lewiston, Idaho, and
			 Clarkston, Washington, but may include a review of other impacted communities
			 along the 140 miles of the lower Snake River.
			(c)Peer
			 reviewThe study shall be subject to peer review generally in
			 accordance with section 2034 of the Water Resources Development Act of 2007 (33
			 U.S.C. 2343) to determine the accuracy of the preferred engineering options and
			 costs determined by the Secretary.
			(d)ReportNot later than 12 months after the date of
			 enactment of this Act, the Secretary shall transmit to Congress a report on the
			 results of the study, including the Secretary’s determinations concerning
			 engineering options and costs.
			7.Study of
			 irrigation protections
			(a)In
			 generalThe Secretary of the
			 Interior, acting through the Bureau of Reclamation, shall conduct a
			 peer-reviewed study of the options and costs regarding any modifications to
			 affected irrigation systems, cooling systems, and private wells that would be
			 needed if the 4 lower Snake River dams were removed.
			(b)ReportNot
			 later than 12 months after the date of enactment of this Act, the Secretary of
			 the Interior shall transmit a report on the study—
				(1)to the Secretary of the Army for
			 consideration in developing the updated feasibility study under section 8;
			 and
				(2)to
			 Congress.
				8.Authorization and
			 study of salmon recovery
			(a)Dam removal
			 authorizationCongress hereby
			 determines that the Secretary of the Army may remove the 4 lower Snake River
			 dams.
			(b)Review and
			 Update of Feasibility StudyThe Secretary of the Army, in consultation
			 with the Secretary of Commerce, the Secretary of the Interior, and the
			 Administrator of the Environmental Protection Agency, shall re-evaluate and
			 update the U.S. Army Corps of Engineers' Final Lower Snake River Juvenile
			 Salmon Migration Feasibility Report/Environmental Impact Statement (February
			 2002) pursuant to new information.
			(c)ConsiderationsThe
			 updated feasibility study shall—
				(1)take into
			 consideration the results of the studies and analyses carried out under this
			 Act; and
				(2)incorporate and
			 address, at a minimum—
					(A)current and
			 expected future climate change impacts on Columbia and Snake River salmon and
			 steelhead populations and their habitat;
					(B)replacement of the
			 4 lower Snake River dams’ average energy output (not nameplate capacity) with
			 clean renewable energy resources, including energy efficiency and
			 conservation;
					(C)options for
			 keeping currently irrigated acreage intact and under irrigation in a dam
			 removal scenario;
					(D)costs associated
			 with Lower Granite Dam reservoir sediment/flood risk mitigation in a
			 non-dam-removal scenario;
					(E)Passive Use Values
			 associated with both dam removal and non-dam-removal scenarios; and
					(F)alternate methods
			 for removing the 4 lower Snake River dams in addition to the method analyzed in
			 the 2002 environmental impact statement, including full dam removal and
			 removing or notching the dams’ concrete portions.
					(d)Completion;
			 report; peer reviewThe Secretary of the Army shall—
				(1)complete the
			 re-evaluation and update and submit a report thereon to Congress within 24
			 months after the date of enactment of this Act;
				(2)include in the
			 report a determination of engineering options and costs; and
				(3)submit the results of the re-evaluation and
			 update (including such determination of engineering options and costs) to peer
			 review generally in accordance with section 2034 of the Water Resources
			 Development Act of 2007 (33 U.S.C. 2343) to determine the accuracy of the
			 preferred engineering options and costs.
				9.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Clean renewable
			 energy resourcesThe term clean renewable energy
			 resources means—
				(A)incremental
			 electricity produced as the result of efficiency improvements to existing
			 hydroelectric generation projects, including in irrigation pipes and canals,
			 where the additional generation in either case does not result in new water
			 diversions or impoundments;
				(B)wind;
				(C)solar
			 energy;
				(D)geothermal
			 energy;
				(E)landfill
			 gas;
				(F)wave, ocean, or
			 tidal power;
				(G)gas from sewage
			 treatment facilities;
				(H)biomass energy (as defined in section
			 932(a) of the Energy Policy Act of 2005 (42 U.S.C. 16232(a))), excluding energy
			 derived from—
					(i)pulping liquor
			 from paper production; or
					(ii)forest materials
			 from old growth forests; or
					(I)any combination of
			 the energy resources described in this paragraph.
				(2)Federal salmon
			 recovery actionsThe term
			 Federal salmon recovery actions means Federal actions required to
			 protect, recover, and restore salmon and steelhead in the Columbia and Snake
			 River basin that are listed under section 4(c) of the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1533(c)). The term shall not be construed as just those actions needed
			 to avoid jeopardy of these salmon and steelhead populations under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
			(3)4 Lower Snake
			 River damsThe term 4 lower Snake River dams means
			 the following dams on the Snake River, Washington:
				(A)The Ice Harbor
			 dam.
				(B)The Lower
			 Monumental dam.
				(C)The Little Goose
			 dam.
				(D)The Lower Granite
			 dam.
				(4)Peer-reviewed
			 studyThe term
			 peer-reviewed study means, unless otherwise specified, a study
			 subject to peer review in accordance with the guidelines issued by the Director
			 of the Office of Management and Budget under section 515 of the Treasury and
			 General Government Appropriations Act, 2001 (as enacted into law by Public Law
			 106–554; 114 Stat. 2763A–153).
			(5)Salmon and
			 steelhead populationsThe term salmon and steelhead
			 populations means the evolutionarily significant units of salmon and
			 steelhead in the Columbia and Snake River basin that are listed under section
			 4(c) of the Endangered Species Act of
			 1973 (16 U.S.C. 1533(c)).
			
